Citation Nr: 1526761	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-29 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for coronary artery disease.

2. Entitlement to an effective date prior to August 25, 2005, for a grant of service connection for coronary artery disease.

3. Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972.  He thereafter served 20 years, 2 months, and 13 days in the National Guard.

This matter comes before the Board of Veterans' Appeals on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for coronary artery disease, effective August 25, 2005.  

On November 19, 2014, the Veteran and his spouse testified at a Board videoconference hearing before the undersigned.

The issue of entitlement to a TDIU is raised by the record and is addressed in the REMAND portion of the decision below.  It is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's coronary artery disease was diagnosed as early as 1982; the earliest claim for that disorder filed by the Veteran was a generic claim for increased compensation filed on April 26, 2005.

2.  Following the April 2005 claim for increase in compensation, the Veteran reported being diagnosed with coronary artery disease; the RO inferred a claim for service connection for coronary artery disease from the April 26, 2005 claim in light of the later statement by the veteran.

3.  From August 25, 2005, through December 8, 2005, the Veteran's coronary artery disease exhibited left ventricular dysfunction with an ejection fraction of 50 percent.  

4.  From December 9, 2005, through April 9, 2015, the Veteran's coronary artery disease was exhibited by a workload of greater than 5 METS; ejection fraction was consistently recorded as greater than 50 percent.  

5.  From April 10, 2015, the Veteran's coronary artery disease exhibited left ventricular dysfunction with an ejection fraction of 37 percent.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 25, 2005, for the grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.309(e), 3.400, 3.816 (2014).

2.  From August 25, 2005, through December 8, 2005, the criteria for a rating of 60 percent for coronary artery disease were met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code (DC) 7005 (2014).

3.  From December 9, 2005, through April 9, 2015, the criteria for a rating in excess of 30 percent for coronary artery disease were not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.104, DC 7005.

4.  From April 10, 2015, the criteria for a rating of 60 percent for coronary artery disease were met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.104, DC 7005.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. At 490.  In this case, service connection for coronary artery disease was granted in December 2010 and a disability rating and effective date were assigned.  As the current matter stems from a disagreement with a downstream element, no additional notice is required because the purpose of the notice as intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his VA treatment records, VA examination reports, private medical records, service treatment records, military personnel records, and testimony from the Veteran and his spouse.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Earlier Effective Date

By a December 2010 rating decision, the Veteran was granted service connection for coronary artery disease, pursuant to the recent addition of that disease to the list of diseases subject to presumptive service connection on an herbicides basis.  An effective date of April 26, 2005, was assigned for the award of service connection after considering the orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816 (2014); see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III); Nehmer v. United States Veterans Administration, 494 F.3d. 846 (2007) (Nehmer IV).  The Veteran disagrees with the effective date assigned and asserts that his disability was first diagnosed in 1982, which should be the appropriate effective date of his service-connection claim.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the latter of the date of receipt of the claim, or the date the entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).   A claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2014).  The United States Court for Veteran's Claims (Court) has held that intent to apply for benefits is essential to any claim and therefore, absent intent, no claim for entitlement exists.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, either formal or informal, must be in writing in order for it to be considered a "claim" for benefits within the meaning of the law.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

Pursuant to 38 C.F.R. § 3.816, a Nehmer class member is defined to include, among other persons, a Vietnam veteran who has a covered disease.  38 C.F.R. § 3.816 (2014).  A "covered herbicide disease" is defined by regulation as "a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002[,] pursuant to the Agent Orange Act of 1991."  38 C.F.R. § 3.816(b)(2).  Ischemic heart disease, to include atherosclerotic cardiovascular disease, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include atherosclerotic cardiovascular disease.  Id.; see also Garza v. Shinseki, 480 Fed. Appx. 984, 987 (Fed. Cir. 2012) (specifically associating ischemic heart disease with Nehmer despite the language of 38 C.F.R. § 3.816).  Here, the Veteran was shown to have served in the Republic of Vietnam during the Vietnam era, and has been diagnosed as having coronary artery disease.  Therefore, he is a "Nehmer class member" within the meaning of 38 C.F.R. § 3.816(b)(1) and has a "covered herbicide disease" (i.e., ischemic heart disease to include atherosclerotic cardiovascular disease) within the meaning of 38 C.F.R. § 3.816(b)(2).

In accordance with Nehmer and its implementing regulation, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease and compensation for the same covered disease was previously denied in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which such prior denial was based or the date the disability arose, except as provide for in 38 C.F.R. § 3.816(c)(3).  38 C.F.R. § 3.816(c)(1) (2014).  If a claim for disability compensation for a covered herbicide disease "was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose," except as provide for in 38 C.F.R. § 3.816(c)(3).  38 C.F.R. § 3.816(c)(2).  The regulation further provides that "[i]f the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with [38 C.F.R.] §§ 3.114 and 3.400."  38 C.F.R. § 3.816(c)(3).

In the instant case, the Veteran filed a claim for an "increase in my VA compensation because my conditions have gotten worse" on April 26, 2005.  On November 23, 2009, the Veteran filed a claim seeking service connection for a heart condition associated with, among other things, heart disease  and various heart surgeries, to include angioplasty in 1988 and a coronary stent implant in December 2005. 

Generally speaking, the "mere presence" of a diagnosis of a specific disorder in a medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27 (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F .R. § 3.155 (2014).  

However, pursuant to the Nehmer May 1991 Stipulation and Order, awards of disability compensation may, in some circumstances, be made effective retroactive to the date of an earlier claim that was filed or denied before such regulations were issued.  See 66 Fed.Reg. 23166, 23167 (May 8, 2001). Training Letter 10-04 shows that footnote 1 of the Nehmer Stipulation and Order says that prior VA decisions are deemed to have denied service connection for any condition that paragraph 46.02 of the M21-1 (in 1991) required to be coded in the rating decision.  Training Letter 10-04 (February 10, 2011).  As the Training Letter explains, a Nehmer class member can receive the effective date of an unrelated earlier claim if evidence of the covered condition is submitted in the course of the appeal of the earlier claim.  Id.  This Training Letter also shows that an initial claim may lack specific details, which were clarified by later submissions.  Id.

In the instant case, the Veteran submitted for a VA examination on August 25, 2005 in connection with his April 2005 claim.  In that examination, he reported treatment in June of that year for coronary artery disease.  Thus, while the record shows that the Veteran filed a specific claim for a heart condition on November 23, 2009, the RO has applied Training Letter 10-04 and given the Veteran the benefit of the doubt, inferring that the April 2005 claim also included coronary artery disease based on the non-specific nature of that claim and the Veteran reporting a diagnosis of coronary artery disease to VA shortly thereafter.  It awarded an effective date in consideration of the less specific claim filed in April 2005.

Under the Nehmer guidelines, the effective date of the regulation adding ischemic heart disease to the list of diseases for which service connection may be presumptively awarded based on in-service exposure to herbicides is August 31, 2010.  See 75 Fed. Reg. 53202 (August 31, 2010) (codified at 38 C.F.R. § 3.309(e) (2013)).  Therefore, because the RO has inferred a claim for service connection from April 26, 2005, under 38 C.F.R. § 3.816(c)(2), the Veteran is entitled to service connection coronary artery disease effective either April 26, 2005, or from the date on which his entitlement arose, whichever is later.  The evidence of record indicates that he was diagnosed with coronary artery disease as early as 1982.  Therefore, his entitlement arose prior to his inferred claim, and April 26, 2005 is the latter date.  

The Board also acknowledges that the Veteran and his spouse asserted in his November 2014 Board hearing that his entitlement should go back to his initial date of diagnosis in 1982.  Specifically, they argue that the military knew of his condition because he was required to get a yearly rider in order to continue service in the National Guard.  Upon review of the record, the Board finds that this is not appropriate.  As stated above, in order for a claim to be valid, there must be intent to file the claim.  See Criswell, supra.  However, there is simply no evidence available in the claims file that would indicate the Veteran ever intended to file, or actually filed a claim for a heart condition prior to April 2005.  Further, even presuming that VA could infer a claim based on medical evidence of a diagnosis (which the Board notes it cannot do), the Veteran and his spouse have admitted that the Veteran's treatment prior to 2005 was through private physicians and they had not submitted any medical records indicating such a diagnosis prior to that date.  While the record reflects that the Veteran was diagnosed prior to his effective date, those records were submitted after service connection was granted.  There was simply no evidence of record prior to April 2005 that the Veteran had ever been diagnosed with coronary artery disease, or that he wished to be service-connected for it.  Therefore, the earliest date for which service connection may be granted in this matter is April 26, 2005.  

III. Increased Disability Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's coronary artery disease, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).

The Veteran was assigned an initial rating under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005, of 10 percent disabling effective August 25, 2005.  In a September 2013 rating decision, the RO granted an increased disability rating of 30 percent disabling effective August 25, 2005.  The Veteran contends that he is entitled to higher ratings for the entirety of the pendency of his claim.  

Coronary artery disease is evaluated pursuant to 38 C.F.R. § 4.104, DC 7005.  This diagnostic code evaluated arteriosclerotic heart disease and provides that a 30 percent rating is to be assigned when workload is greater than 5 metabolic equivalents of task (METs) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is assigned for more than one episode of acute congestive heart failure in the past year, or; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure, or; when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005 (2014).

The record shows that in June 2005, the veteran presented at a VA clinic for a follow up of coronary artery disease, hyperlipidemia, chronic pain, and tobacco abuse.  He was negative for headache, dizziness, fever, chills, night sweats, dyspnea, dysphagia, chest pain, orthopnea, paroxysmal nocturnal dyspnea (PND), hemoptysis, hematemesis, cough, nausea, vomiting, reflux, abdominal pain, diarrhea, constipation or urinary symptoms.  His heart rate was 72 and his blood pressure was 112/70.  A VA examination on August 25, 2005, in connection with a claim for scar tissue, noted the diagnosis of coronary artery disease.

Private treatment records indicate that the Veteran presented with chest pain in November 2005 and underwent a heart catheterization in December 2005.  On December 1, 2005, the Veteran's calculated post stress left ventricular ejection fraction was recorded as 50 percent with a transient ischemic dilatation ration of .91, lung heart ration of .29, end diastolic volume of 64 ml, and an end systolic volume of 32 ml.  

Prior to his surgery, the Veteran was again tested for left ventricular ejection fraction on December 9, 2005.  At that time his estimated ejection fraction was 55 percent.  

On August 29, 2008, the Veteran underwent testing following a transient ischemic attack.  He had a normal left ventricle chamber with ejection fraction of 60 percent.  No cardiac symptoms were noted.  

Cardiology records dated July 15, 2009, indicate that the Veteran underwent a treadmill stress.  His resting heart rate was 75 and rose to a maximum of 141.  His resting blood pressure was 112/80 and it rose to 132/80.  After 10 minutes of exercise, the Veteran achieved a maximum of 11.70 METs with no cardiac symptoms other than slightly tired legs.  No arrhythmias were found.  Testing for any current evidence of ischemia was negative.  

In June 2010, the Veteran was treated at a private facility for chest pain.  There was no evidence of a heart attack.  No METs readings or ejection fraction data were recorded.

In November 2010, the Veteran was afforded a VA evaluation in connection with his claim for a heart condition, but an examination was not conducted.  The evaluation merely notes the results of the July 2009 and August 2008 private tests.  

In August 2013, the Veteran was afforded a VA examination in connection with his claim.  Diagnostic exercise testing revealed METs between 5 and 7 resulting in fatigue.  No evidence of cardiac hypertrophy or dilatation was found following a chest x-ray.  The examiner noted left ventricular ejection fraction of 62 percent was recorded in July 2010.  

Finally, private treatment records dated April 10, 2015, indicate that the Veteran presented for a post-injection scan which revealed a moderate degree of decrease uptake at the anteroseptal area.  Blood pressure was 126/80.  Resting heart rate was 82.  The Veteran had normal left ventricular dimension with segmental wall motion abnormality and moderate degree of left ventricular dysfunction, with an estimated ejection fraction of 39 percent.  There was borderline increased transient ischemic dilatation index, also suggesting severe coronary artery disease.  

In light of the above, the Board finds that from August 25, 2005, through December 8, 2005, the Veteran's coronary artery disease should be rated as 60 percent disabling.  This finding is based on the Veteran's December 1, 2005, ejection fraction estimate of 50 percent, which provides for a 60 percent rating per the Diagnostic Code.  38 C.F.R. § 4.104, DC 7005.

However, from December 9, 2005, through April 9, 2015, the Veteran's coronary artery disease has been appropriately rated as 30 percent disabling.  For that period of time, the Veteran was not found to have any episodes of acute congestive heart failure; no workload results of 5 or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; and no left ventricular ejection fraction readings of 50 percent or less.  Particularly, on that date, he was found to have a left ventricular ejection fraction of 55 percent, which would rule out continuing his prior 60 percent rating.  Therefore, an evaluation greater than 30 percent is not appropriate.  Id.  The Board points out that this determination does not constitute a reduction in the Veteran's rating, as the RO never assigned more than a 30 percent evaluation for the disorder.  See O'Connell v. Nicholson, 21 Vet.App. 89 (2007).

Finally, from April 10, 2015, the Board finds that the Veteran is entitled to a disability rating of 60 percent.  On that date, the Veteran underwent testing which revealed estimated left ventricular ejection fraction of 39 percent, a finding consistent with a 60 percent disability rating.  See Fenderson, supra; Hart, supra; 38 C.F.R. §§ 4.7, 4.104, DC 7017.

The Board has considered whether 100 percent rating is appropriate at any time since the effective grant of service connection, but finds that it is not.  At no point has the Veteran been found to be suffering from chronic congestive heart failure.  He has not had workload readings of 3 METs or less.  Neither has he been found to have left ventricular ejection fraction of 30 percent or less.  Therefore, a 100 percent rating is not warranted at any point since service connection was granted.  38 C.F.R. § 4.104, DC 7005.

The evident and reported effects of the Veteran's coronary artery disease, status post CABG, have been fully considered and are contemplated in the rating schedule.  The Veteran has not evidenced any symptoms not included in the rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  In addition, there is no indication that the Veteran has symptoms associated with his service-connected disorders which are not already considered in the ratings assigned.


ORDER

Entitlement to an earlier effective date for the grant of service connection for coronary artery disease is denied.

Entitlement to an initial rating of 60 percent for coronary artery disease from August 25, 2005, through December 8, 2005, is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a rating in excess of 30 percent for coronary artery disease from December 9, 2005, through April 9, 2015, is denied.

Entitlement to a rating of 60 percent for coronary artery disease effective from April 10, 2015, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

A veteran may be awarded a total (100 percent) rating based in individual unemployability (TDIU).  

A request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not necessarily a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action is necessary with respect to TDIU, the Board should remand rather than refer the TDIU issue for further development. See VAOPGCPREC 6-96; Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).

During his November 2014 Board hearing, the Veteran testified that his coronary artery disease has made it difficult for him to maintain employment.  Therefore, the Board finds that it has been raised by the record.  

In awarding TDIU, consideration is given to the Veteran's background, including his employment and educational history.  In the present case, the Board finds that additional development is necessary before it is able to fully evaluate the claim.  Specifically, the further development requires that the Veteran be afforded a VA examination that addresses the effect that all of the Veteran's service-connected disabilities have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to obtain information as to the current severity of his combined service connected disabilities, and whether they render the Veteran unemployable.  The Veteran's claims file, to include a complete copy of this remand must be made available to the designated VA examiner.  The resulting examination report should indicate that the examiner reviewed the file.

The examiner should interview the Veteran as to his employment and educational history and provide a detailed history in the opinion.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's service connected disabilities preclude employment consistent with the Veteran's education and occupational experience, without taking into account his age or any non-service-connected disability.  The examiner should set forth a rationale for the conclusions reached.  

2. Thereafter, the AOJ should adjudicate the issue of entitlement to TDIU.  If the benefit sought is not fully granted, the AOJ should then furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board for further adjudication.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


